           Case 5:20-cv-00465-F Document 20 Filed 09/08/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 CHERELLE LEE, on behalf of L.C., a         )
 Minor Child,                               )
                                            )
                     Plaintiff,             )
                                            )
 -vs-                                       )      Case No. CIV-20-465-F
                                            )
 CITY OF OKLAHOMA CITY,                     )
 OKLAHOMA, and                              )
 KYLE HOLCOMB,                              )
                                            )
                     Defendants.            )

                                      ORDER

        Before the court is Defendant Kyle Holcomb’s Motion to Compel Discovery
Responses and Brief in Support, filed on August 25, 2020 (doc. no. 16). The court
has carefully reviewed the motion and the response, doc. no. 19.
        At the heart of defendant’s argument is defendant’s stated desire “to attempt
to determine the extent of L.C.’s mental and emotional distress and ongoing physical
pain and suffering by determining if L.C. has discussed the incident and/or his
damages with his friends, and by inquiring about the nature of those conversations
and the damages the friends have observed.”       Doc. no. 16, at 3.    To accomplish
that, defendant seeks to discover the identities of L.C.’s “three closest friends.”
Doc. no. 16-1, at 3.    The fact that defendant shot L.C., alleged to have been a
fourteen-year-old boy at the time of the shooting, is not in issue.    Doc. no. 7, ¶ 23.
The court acknowledges that, absent strong countervailing considerations, the
discovery sought in Interrogatory No. 19 might well be entirely appropriate.       It is
easily conceivable that discovery of this general sort might be appropriate in a case
            Case 5:20-cv-00465-F Document 20 Filed 09/08/20 Page 2 of 2




involving an adult plaintiff, especially one complaining of a more ephemeral or
subjective type of injury.         However, strong countervailing considerations
(including considerations of proportionality, the importance of the discovery at issue
here to the determination of the truly decisive issues in this case, and the interests of
third parties) compel the court to deny the motion.               See, Rule 26(b)(1),
Fed.R.Civ.P.       If, at a later stage (but before the discovery completion date),
defendant is able to demonstrate that there may be a serious question as to whether
the boy suffered mental or emotional distress, or physical pain and suffering, as a
result of being shot, this issue may be revisited by way of a renewed motion to
compel.
        The September 9, 2020 motion hearing is stricken.
        DATED this 8th day of September, 2020.




20-0465p004.docx




                                           2
